930 F.2d 23Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ralph L. FULLER, Plaintiff-Appellant,v.NORFOLK SOUTHERN CORPORATION, Defendant-Appellee.
No. 90-1079.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 12, 1991.Decided April 9, 1991.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  James C. Turk, Chief District Judge.  (CA-88-486-R)
Ralph L. Fuller, appellant pro se.
William Beverly Poff, Leslie Edwin Hagie, Woods, Rogers & Hazlegrove, Roanoke, Va., for appellee.
W.D.Va.
AFFIRMED.
Before K.K. HALL, WILKINS and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Ralph L. Fuller appeals from the district court's order granting summary judgment in his suit brought under the Federal Employer's Liability Act, 45 U.S.C. Secs. 1, et seq.    Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Fuller v. Norfolk Southern Corp., CA-88-486-R (W.D.Va. July 25, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.